ORDER

PER CURIAM.
On January 4, 2000, Denez Hill was convicted of possession of a controlled substance, § 191.202, RSMo 1994, and sentenced to a one year term in the Warren County jail. Hill appeals, alleging that the prosecution failed to present evidence sufficient to establish beyond a reasonable doubt that he both (1) possessed and (2) had knowledge of the illegal substance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 30.25(b).